United States District Court
Northern District of California

> WwW bw

~~) HN tN

10
i
12
13
14
15
16
17

18

19
20
21
22
23
24
25
26
27
28

 

 

FILED

ONG
SUSAN. soor 3 ut
CERN Us ORT OF CALIFORNIA

NORTHERN Ven JOSE
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

ROBERT JOHNSON,
Plaintiff,

Case No. 19-01301 EJD (PR)
ORDER OF DISMISSAL

SAN FRANCISCO JAIL, et al.,
Defendants.

 

 

On March 11, 2019, Plaintiff, a state prisoner proceeding pro se, filed a civil rights
action pursuant to 42 U.S.C, § 1983, along with a motion for leave to proceed In Forma
Pauperis (““IFP”). (Docket Nos. 1, 3.) On the same day, the Clerk sent Plaintiff a notice
that the IFP application was insufficient because it lacked the supporting documents, i.e., a
Certificate of Funds in Prisoner’s Account completed and signed by an authorized prison
official, and a copy of his prisoner trust account statement showing transactions for the last
six months. (Docket No. 4.) Plaintiff was advised to respond within twenty-eight days or
face dismissal of the action. ([d.)

On March 26, 2019, the notice sent to Plaintiff was returned to the Court as
undeliverable because Plaintiff was “not in custody.” (Docket No. 6.) The Clerk’s notice

regarding the insufficient IFP was resent on April 12, 2019, to another address on record.

 

 
United States District Court
Northern District of California

> wi bh

Co ff JF BH wa

10
11
12
13
14
15
16
17

18

19
20
21
22
23
24
25
26
27
28

 

 

(Docket No. 9.)

The deadline for responding to the Clerk’s notice has passed, and Plaintiff has not
filed the necessary documents to complete his IFP application or paid the filing fee.
Accordingly, Plaintiff's case is DISMISSED without prejudice for failure to pay the filing
fee.

The Clerk shall terminate any pending motions.

ITISSOO la
Dated: G, Ss 1?

e

 

 

Order of Dismissal
PRO-SE\EIDACR. 19\0 1301 Johnson_dism-ifp

 

 
